13-3566
USA v. Wilson
                                                                                      Dist. Ct.
                                                                                    04-cr-1016
                                                                                   Garaufis, J.

                         United States Court of Appeals
                                             FOR THE

                                     SECOND CIRCUIT

At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 25th day of June , two thousand fourteen,

Present:        Dennis Jacobs,
                Chester J. Straub,
                Christopher F. Droney,
                               Circuit Judges.



United States,
                              Appellee,

                v.                                              13-3566-cr

Ronell Wilson, AKA Rated R,
                         Defendant-Appellant.

        We REMAND for the District Court to reconsider its decision that Wilson
is not intellectually disabled, United States v. Wilson, 922 F. Supp. 2d 334 (E.D.N.Y.
2013), in light of Hall v. Florida, 134 S. Ct. 1986 (2014). The District Court should
address whether it needs to consider evidence of Wilson’s adaptive deficits given
Wilson’s IQ scores. The District Court may consider any other issue it deems
appropriate and conduct additional factfinding if warranted.
        We express no opinion regarding how, if at all, Hall affects the District
Court’s original analysis. This remand is pursuant to the procedure outlined in
United States v. Jacobson, 15 F.3d 19, 22 (2d Cir. 1994).
        Wilson’s motion to stay the time to file a briefing schedule (Docket No. 39)
is DENIED AS MOOT.

                                             FOR THE COURT:
                                             Catherine O=Hagan Wolfe, Clerk of Court